DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  In line 2, DELETE “any one of” Appropriate correction is required.
Drawings
Figures 1-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the limitation “a contact area”. However, the specification describes this same are as “non-contact area 211a” (See para. 44-45). It is unclear why opposite terms are being used to refer to the same component which makes it difficult to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 recites the limitation “a section I of an impact surface of an upper impact platform and a section J of an impact surface of an upper pin-protecting flange are obtained by cutting a coupler knuckle along a vertical plane perpendicular to a tangent plane of the impact surface of the upper impact platform and also claims other sections “are obtained by cutting” in line 9.  Claim 8 similarly recites multiple limitations reciting sections “are obtained by cutting”.  The specification uses the identical language (see para. 45, 61, 66). It is unclear what is meant by “cutting” in this context. Is this referring to taking a cross section view? Or literally cutting to form the surface? The wording appears to be a literal translation from another language and is .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a contact area”. However, the specification describes this same are as “non-contact area 211a” (See para. 44-45). It is unclear why opposite terms are being used to refer to the same component which makes it difficult to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The scope is thus unclear.
Claim 1 recites the limitation “a direction of approaching the lock chamber”. This limitation is unclearly worded and thus the scope is unclear.
Claim 7 recites the limitation “a section I of an impact surface of an upper impact platform and a section J of an impact surface of an upper pin-protecting flange are obtained by cutting a coupler knuckle along a vertical plane perpendicular to a tangent plane of the impact Claim 8 similarly recites multiple limitations reciting sections “are obtained by cutting”. The specification uses the identical language (see para. 45, 61, 66). It is unclear what is meant by “cutting” in this context. Is this referring to taking a cross section view? Or literally cutting to form the surface? The wording appears to be a literal translation from another language and is thus unclear and should be reworded in the claims and specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Manibharathi (PGPub 2016/0288806).
Re Claim 1, as best understood, Manibharathi discloses a coupler body 100, comprising 

Re Claim 2, as best understood, Manibharathi discloses a first end of the avoidance area is connected with the contact area and a second end of the avoidance area is far away from the contact area, a direction from left to right and perpendicular to an axis of the pin hole is defined as a first extension direction, a front side of the coupler body is configured to engage with a coupler knuckle, an extension distance from the first end to the second end of the avoidance area along the first extension direction is defined as L2, and 60 mm>L2>10 mm (Fig. 7A; para. 64). 
Re Claim 3, Manibharathi discloses the contact area is a curved surface (curved top portion of 130a in Fig. 7A). 
Re Claim 4, Manibharathi discloses the contact area is an arc surface and protrudes away from the pin hole (Fig. 3, 7A). 
Re Claim 5, Manibharathi discloses the avoidance area is an inner wall of a groove provided on the traction surface of the upper traction platform and/or the lower traction platform (Fig. 7A). 
Re Claim 6
Re Claim 9, Manibharathi discloses a coupler, comprising a coupler knuckle and a coupler body, wherein the coupler body is the coupler body according to claim 1 (Fig. 2-12). 
Re Claim 10, Manibharathi discloses a railway vehicle (Fig. 1) comprising a coupler, wherein the coupler is the coupler according to claim 9 (Fig. 1-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Ryan J. Walters/Primary Examiner, Art Unit 3726